THE STATE OF SOUTH CAROLINA 

                           In The Supreme Court 


             The State, Respondent,

             v.

             Christopher Heller, Petitioner.

             Appellate Case No. 2012-212983



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                        Appeal From Richland County 

              The Honorable J. C. Nicholson, Jr., Circuit Court Judge 



                                Opinion No. 27461 

                   Heard October 7, 2014 – Filed October 29, 2014 



                  DISMISSED AS IMPROVIDENTLY GRANTED


             Chief Appellate Defender Robert M. Dudek, of
             Columbia, for Petitioner.

             Attorney General Alan M. Wilson, Chief Deputy
             Attorney General John W. McIntosh, Senior Assistant
             Deputy Attorney General Donald J. Zelenka, Assistant
             Attorney General J. Anthony Mabry, and Solicitor Daniel
             E. Johnson, all of Columbia, for Respondent.

       PER CURIAM: We granted Christopher Heller's petition for a writ of
certiorari to review the decision of the Court of Appeals in State v. Heller, 399 S.C.
157, 731 S.E.2d 312 (Ct. App. 2012). We now dismiss the writ as improvidently
granted.


      DISMISSED AS IMPROVIDENTLY GRANTED.

     TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.